Order entered December 22, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01182-CR
                                      No. 05-16-01183-CR

                          ZAMONDRE DAVON BROWN, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                     Trial Court Cause Nos. F16-51628-N & F16-51629-N

                                            ORDER
       The Court has before it appellant’s December 21, 2016 motion to extend time to file his

brief. In the motion, appellant states “good cause exists for the requested extension, in that we

have no record of receiving reporter’s record and the court reporter in this case is Sandra Hughes

who passed away on December 17, 2016.”

       Generally, an appellant’s brief is not due until thirty days after the reporter’s record is

filed. See TEX. R. APP. P. 38.6(a). While the reporter’s record has not been filed in these appeals,

the October 7, 2016 docketing statements state “Reporter waived” and indicate the record was

not requested. Thus, it appears that the reporter’s record is not due. Furthermore, appellant’s

motion does not state how much additional time he needs for filing his brief. Under these
circumstances, we DENY appellant’s December 21, 2016 motion without prejudice to filing an

amended motion clarifying whether a reporter’s record was made and requested and what

additional time is needed for filing a brief.

                                                /s/    ADA BROWN
                                                       JUSTICE